Citation Nr: 0510471	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  00-04 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative disc 
disease L5-S1 and disc extrusion at L3-4 claimed as back 
muscle strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from June 1974 to June 1977 
and from May 1978 to May 1980.

This appeal is from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO) acting as the agency of original 
jurisdiction (AOJ) on this case.  The Board of Veterans' 
Appeals (Board) remanded this appeal in July 2003.


FINDING OF FACT

The veteran's current low back pathology, degenerative disc 
disease L5-S1 and disc extrusion at L3-4, is unrelated to a 
back muscle strain sustained in service in September 1976.


CONCLUSION OF LAW

The veteran's current low back pathology, degenerative disc 
disease L5-S1 and disc extrusion at L3-4, was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2004).

The evidence of record comprises service medical records from 
both of the veteran's tours of active service; Navy Reserve 
medical records from June 1981 to December 1985; VA treatment 
records from November 1982 to September 2003, and private 
medical treatment records from March 1997 to March 2000.  
Review of the entire record shows by a preponderance of the 
evidence that the veteran has current low back pathology, had 
an acute mid-back muscle strain in service, and there is no 
connection between the current condition and the event in 
service.

On VA compensation examination in January 2004, he was found 
upon clinical examination and the examiner's review of recent 
x-ray study and a September 2003 magnetic resonance imaging 
(MRI) study to have degenerative disc disease L5-S1 and disc 
extrusion at L3-4.  Thus he has current disability, the first 
criterion of entitlement to VA disability compensation.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); Gilpin v. West, 155 F. 
3d 1353, 1356 (Fed. Cir. 1998) (service connection based on 
wartime service requires the existence of a current 
disability.  ); Degmetich v. Brown, 104 F. 3d 1328, 1332 
(Fed. Cir. 1997) (same, for peacetime service).

The veteran entered service reporting on his May 1974 
entrance medical history that there was nothing wrong with 
his back.  The entrance physical examination found nothing 
wrong with his back.  He is thus presumed sound on entrance 
into service; no evidence or record rebuts this presumption.  
38 U.S.C.A. §§ 1111, 1132 (West 2002).  He complained once of 
a sore back during his first tour of active service, on 
September 8, 1976.  He was seen for mid back pain after a box 
he was carrying slipped.  He was found to have mid-back pain 
on bending and twisting without any other signs or symptoms; 
he was diagnosed with mid-back muscle strain.  There was no 
subsequent complaint, treatment, or diagnosis regarding the 
back.  Thus, there was no chronic disease diagnosed as such 
for which the veteran can be service connection based on a 
current showing of the same disease.  38 C.F.R. § 3.303(b) 
(2004).

In May 1977, the veteran's completed a medical history for 
discharge from his first period of service.  He denied a 
history of recurrent back pain.  His separation medical 
examination was negative for complaint, finding, or diagnosis 
of a back condition.  One year later, on May 1978, the 
veteran completed a medical history to reenlist.  He denied 
recurrent back pain.  His entrance physical examination 
report was negative for complaint, finding, or diagnosis of a 
back condition.  The medical records of his second period of 
active service are silent for any back complaints, and his 
discharge physical examination in April 1980 was negative for 
complaint, finding, or diagnosis of a back condition.

The service medical records after September 8, 1976, are 
highly persuasive evidence there was not continuity of 
symptomatology following the September 1976 injury.  The 
veteran twice denied recurrent back pain, and his history and 
physical findings on examination were consistent.  His 
reserve medical records also include a medical history and an 
examination report for active duty for training in July 1985 
in which he denied recurrent back pain and the examiner 
reported a normal back.  The veteran filed his original claim 
for VA disability compensation in November 1992.  He did not 
claim the onset of a back condition in service.

The first post-service record of complaint of low back pain 
is in a March 1998 VA x-ray study report that noted a history 
of pain without notation of date of onset.  The x-ray study 
found first degree posterior spondylolisthesis of L5 over S1 
with narrowing of the interior disc space at L5-S1 level, a 
transitional vertebra of L5 with defect in the lamina of L5 
on the left, calcified disc between S1 to S2, and 
degenerative changes involving the facet joint at L4 to L5 
bilaterally.  Subsequent VA treatment records show repeated 
complaints of increasing, intractable low back pain.  In 
August 2003, the veteran reported the onset of tingling in 
the right leg the previous Saturday upon arising from a 
stooping position.  A December 2003 MRI found degenerative 
changes of the lumbar spine including extrusion of disc 
material into the ventral epidural space at the L3/4 level 
resulting in effacement of the ventral thecal sac and contact 
of the existing right L4 nerve root; a free disc fragment 
could not be excluded.

The veteran submitted VA employee health record from April 
1984 to November 1985.  They are silent from complaints about 
his back.  Private treatment records of March 1997 to March 
2000 from Dr. Monte noted one complaint of daily low back 
pain on May 13, 1999.  The veteran reported to VA clinicians 
that he received private treatment, but he did not identify 
the physician.  Another private physician from whom the 
veteran requested VA obtain treatment records did not respond 
to two requests for records.

The hiatus in the records of complaints of back pain from 
September 1976 to March 1998, together with the repeated 
denials of recurring low back pain and multiple negative 
medical examinations combines to make completely persuasive 
evidence that there was not continuity of symptomatology 
between current findings and the condition noted in service.  
The veteran's report to the January 2004 VA examiner of 
continuing back problems "over the years" has very little 
weight to show continuity of symptomatology when weighed 
against the strong evidence of discontinuity.  The veteran 
cannot establish service connection based on continuity of 
symptomatology.  38 C.F.R. § 3.303(b) (2004).

Finally, the January 2004 VA examiner examined the veteran 
and reviewed the veteran's claims file including service 
medical records.  Noting the sole complaint of back pain in 
service and the veteran's subsequent denial of back problems 
and negative examination, the examiner opined that it would 
be conjecture and speculation to find any connection between 
the episode of back strain at age 21 and the development of 
the degenerative disc disease noted on x-ray reports and the 
MRI scan.  This medical opinion is dispositive evidence 
against finding that current degenerative disease had its 
onset in service based on all of the evidence including that 
pertinent to service.  38 C.F.R. § 3.303(d) (2004).

In short, the clear preponderance of the evidence is against 
finding the veteran's current back condition is service 
connected.  Entitlement to VA disability compensation must be 
denied.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Finally, VA has discharged its duties to the veteran under 
the Veterans Claims Assistance Act of 2000 (VCAA).  In May 
2001, VA notified the veteran of the information and evidence 
necessary to substantiate his claim, and of his and VA's 
respective burdens to produce or obtain information and 
evidence.  The letter did not specifically request the 
veteran to provide evidence currently in his possession, but 
the veteran reported in a June 2001 statement that, "I am 
not aware of any source of evidence relevant to the claim 
other than that which the VA will attempt to obtain and/or 
which has already been identified."

VCAA notice in this case unavoidably post-dated the initial 
adjudication of the veteran's claim, which pre-dated the Act.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The May 
2001 VA letter did not explicitly instruct the veteran to 
submit any evidence currently in his possession, see 
38 C.F.R. § 3.159(b) (2004), but it did instruct the veteran 
that he could submit the evidence necessary to substantiate 
his claim.  Logic precludes excluding evidence in his 
possession from the evidence necessary to substantiate his 
claim.  VA developed significant evidence in this case 
subsequently, but it proved adverse to the veteran's claim.  
In light of his June 2001 statement, the Board's conclusion 
that no further evidence can be adduced in this case, and the 
Board's de novo review of the evidence, VA has discharged its 
notice duties under the VCAA. 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).

VA has obtained the evidence of which it has notice and 
authority to obtain, and which the veteran did not himself 
submit.  VA examined the veteran in January 2004, obtaining a 
medical opinion responsive to the material controversies in 
his case.  No further medical opinion is necessary to decide 
the appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

In August 2000, VA requested evidence from a Dr. Barnes 
pursuant to the veteran's authorization to do so.  Dr. Barnes 
did not respond.  In a February 2001 letter, the RO notified 
the veteran of the failure of Dr. Barnes to respond and 
requested the veteran to submit medical records from Dr. 
Barnes.  The veteran's June 2001 statement regarding the 
status of development of the evidence is sufficient to excuse 
VA from further action to obtain records from Dr. Barnes.  A 
supplemental statement of the case (SSOC) of October 2001 
again notified the veteran that VA had written to and 
obtained no response from Dr. Barnes.  VA discharged its duty 
to notify the veteran of its actions and failure to obtain 
evidence from Dr. Barnes 38 C.F.R. § 3.159(e) (2004).

In July 2003, the Board remanded the veteran's case, in 
pertinent part, to request the veteran's authorization to 
seek medical evidence from Dr. Barnes.  Copies of the remand 
went to the veteran and to his representative.  The AOJ wrote 
to the veteran in December 2003, requesting that he complete 
and return the enclosed form to authorize release of 
information from Dr. Barnes.  The veteran did not respond.  
The August 2000 authorization for release of information 
expired 180 days after the date the veteran signed it.  A 
claimant is required to cooperate with VA's efforts to assist 
him with his claim.  The veteran's withholding the 
authorization necessary for VA to make a second request of 
Dr. Barnes abrogated VA's duty to make a second request.  
38 C.F.R. § 3.159(c)(1), (i) (2004).  VA provided the veteran 
an SSOC in November 2004 summarizing the AOJ's actions and 
the veteran's inaction regarding obtaining evidence from Dr. 
Barnes.  If VA has a further duty to notify the veteran of a 
failure to obtain evidence that he prevented VA from 
requesting, the November SSOC discharged that duty.  
38 C.F.R. § 3.159 (2004).

In sum, VA has discharged its obligations under the VCAA of 
2000 in this case.


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for degenerative disc disease L5-S1 and 
disc extrusion at L3-4 claimed as back muscle strain is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


